Citation Nr: 1615677	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-06 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating for early degenerative changes of the left knee in excess of 10 percent.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel





INTRODUCTION

The Veteran served on active duty from July 1983 to July 1985 and from October 2004 to December 2005.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  During the course of the appeal, the claims file was transferred to the RO in Los Angeles, California.

In April 2015 and September 2015, the Board remanded the case for additional development and adjudicative action.  The case has once again been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire initial rating period, the Veteran's service-connected early degenerative changes of the left knee has not been manifested by flexion limited to at least 30 degrees or extension limited to at least 15 degrees.  Instability or locking of the knee has not been clinically established.




CONCLUSION OF LAW

The criteria for entitlement to an initial rating for early degenerative changes of the left knee in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantive a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability on appeal since he was last examined in May 2015.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  There was also substantial compliance with the April 2015 and September 2015 remand directives.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonable affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

The Board specifically notes that, pursuant to the September 2015 remand directives, the Veteran was afforded an additional VA examination to which he failed to RSVP and provide good cause for such failure.  When a Veteran fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and he fails to provide good cause for this failure to report, the claim shall be rated based on the evidence of record, and as such, could result in denial of the claim.  See 38 C.F.R. § 3.655.  Examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  Id.  As such, the claim on appeal will be rated on the evidence currently of record.  Id.  In making this determination, the Board highlights that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991)).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnston v. Brown, 9 Vet. App. 7 (1996).

Diagnostic Code 5010 provides that arthritis, due to trauma and substantiated by x-ray findings, is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a.  Degenerative arthritis is rated under Diagnostic Code 5003, which provides that degenerative arthritis, established by x-ray findings, is rated according to limitation of motion for the joint or joints involved.  When limitation of motion is noncompensable (0 percent), a compensable rating is assigned for each major joint (including the ankle and the knee) or group of minor joints affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Id.

Diagnostic Code 5260 provides a 10 percent rating for flexion limited to 45 degrees, a 20 percent rating for flexion limited to 30 degrees, and a 30 percent rating for flexion limited to 15 degrees.  Id.

Diagnostic Code 5261 provides a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  Id.

Normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  See 38 C.F.R. § 4.71a, Plate II. 

In the April 2009 VA rating decision, service connection for early degenerative changes of the left knee was granted because the disability was deemed to be directly related to his military service, to include standing for long periods of time as a Humvee gunner in Iraq.  The Veteran was assigned a noncompensable (0 percent) disability rating for the entire appeal period effective from February 8, 2008.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  In a February 2014 VA rating decision, the RO determined there was clear and unmistakable error (CUE) in the April 2009 VA rating decision and assigned the service-connected left knee disability a 10 percent disability rating for the entire appeal period effective from February 8, 2008.  Id.  Since the rating of 10 percent does not represent the maximum rating available, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

At the August 2008 VA examination, the Veteran reported anterior knee pain with some grinding and popping and it is more severe during cold weather.  He can walk reasonable distances and climb some stairs without much difficulty.  The Veteran also denied having a significant amount of stiffness, limp, incapacitating flare-ups, mechanical instability, or mechanical locking, as well as the use of an assistive device.  Upon clinical evaluation, the Veteran exhibited left knee flexion to 140 degrees and extension to 0 degrees.

At the August 2013 VA Disability Benefits Questionnaire (DBQ) examination, the VA examiner noted the Veteran's medical history included increased pain bilateral anterior knees, swelling, injections, limited range of motion, and decreased activities.  Upon clinical evaluation, the Veteran exhibited left knee flexion to 130 degrees and extension to 0 degrees.

At the May 2015 VA examination through MSLA Medical Corporation, the Veteran reported his symptoms have been recurrent, he has noted gradual decreased range of motion, and flare-ups of knee pain are more aggravated with increased physical activity such as running and high impact activities also causes swelling.  Upon clinical evaluation, the Veteran exhibited left knee flexion to 110 degrees and extension to 0 degrees.

During the course of the appeal period, the Veteran reported complaints regarding his left knee in multiple statements and during VA outpatient treatment sessions.  VA treatment records also show pictures and ongoing  treatment, to include injections, of the left knee.  

Neither left knee flexion was limited to at least 30 degrees nor was left knee extension limited to at least 15 degrees at any time during the appeal period.  As such, entitlement to an initial rating in excess of 10 percent is denied.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.

The Board has considered the Veteran's entitlement to a higher initial evaluation in this case based on the presence of additional functional loss not contemplated in the current evaluation based on the provisions of 38 C.F.R. §§ 4.40, 4.45 and the holdings in DeLuca.

During the appeal period, the Veteran's assigned schedular evaluation of 10 percent already contemplates functional loss and/or impairment due to objective evidence of painful motion on examination and noncompensable limitation of motion.  There is no basis for an initial rating during this term as a compensable loss is not shown under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261.   

Review of the evidentiary record does not indicate that any higher initial rating is warranted under additional Diagnostic Codes applicable to the service-connected knee disability on appeal.  The evidence does not show ankylosis of the left knee as some degree of motion has been shown in each plane of movement throughout the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee).  The evidence does not show the Veteran has or has ever had any service connected tibial and/or fibular impairment, to include any leg length discrepancy, nor subluxation or lateral instability as noted by VA examination reports during the appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (impairment of the tibia and fibula), Diagnostic Code 5257 (other impairment of the knee for recurrent subluxation or lateral instability).   

The Board acknowledges that the May 2015 VA examiner noted the Veteran reported a history of recurrent effusion in the knee in 2009.  However, as noted above, the Veteran is not service connected for semilunar or dislocated cartilage of the left knee with frequent episodes of effusion.  Hence, that noted history has no relevance to the rating warranted for the early degenerative changes of the left knee.  

The issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record in connection with the service-connected disability currently on appeal, thus is not addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board has considered the Veteran's reported history of symptomatology related to the service-connected disability pursuant to seeking VA compensation benefits and at VA treatment sessions and examinations.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to identify the specific level of knee impairment according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability have been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's disability was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time during the appeal period.  See 38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation for the appeal period with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the disorder for which service connection is in effect.  Throughout the course of the appeal, the Veteran's medical history includes flare-ups of pain, grinding, popping, swelling, treatment with injections, decreased activities, noncompensable limitation of flexion, and functional loss and/or impairment due to pain on movement, less movement than normal, and excess fatigability.  

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun, 22 Vet. App.at 115-116; VAOPGCPREC 6-96 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's early degenerative changes of the left knee that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  

The Board has considered the possibility of staged ratings and finds that the schedular rating for early degenerative changes of the left knee have been in effect for the appropriate periods on appeal.  Accordingly, staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, there is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for these disabilities.

As such, the Board finds that the preponderance of the evidence is against the Veteran's appeal for an initial rating for early degenerative changes of the left knee in excess of 10 percent.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial rating for early degenerative changes of the left knee in excess of 10 percent is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


